                    Case 9:20-cr-00001-DWM Document 53 Filed 01/07/21 Page 1 of 4

                                       United States District Court
                                        DISTRICT OF MONTANA MISSOULA DIVISION


 UNITED STATES OF AMERICA                                                        JUDGMENT IN A CRIMINAL CASE


 V.

                                                                                 Case Number: CR 20-i-M-DWM-l
 JONATHAN MARTINEZ DE LA LUZ                                                     USM Number; 37828-408
                                                                                 John Rhodes
                                                                                 Defendant's Attorney



THE DEFENDANT:
       pleaded guilty to count(s)                             1

 □     pleaded nolo contendere to count(s) which was
       accepted by the court
 □     was found guilty on count(s) after a plea of not
       guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                    Offense Ended       Count
 8:1326(A). Illegal Reentry                                                                             01/02/2020          1




The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.


 □     The defendant has been found not guilty on count(s)
 IZI   Count(s)      □ is □         are dismissed on the motion of the United States

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.


                                                                   January 7,2021
                                                                   Date of Imposition of Judgmen)




                                                                   Signature of Judge

                                                                   Donald W.    olloyADistrict Judge
                                                                   United Sta&s District Court
                                                                   Name md Title ^Judge
                     Case 9:20-cr-00001-DWM Document 53 Filed 01/07/21 Page 2 of 4
 AO 245B (Rev. 9/19)Judgment in a Criminal Case                                                                  Judgment -- Page 2 of4

DEFENDANT:                 JONATHAN MARTINEZ DE LA LUZ
CASE NUMBER:               CR 20-1-M-DWM-l


                                                      IMPRISONMENT

The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a total term of:

Time served, with no term of supervision to follow. See USSG §5Dl.l(c).

It is recommended that counsel work out an agreement for the defendant to surrender to the custody and control of the
Buruea of Immigration and Customs Enforcement as it has been established that the defendant is an alien who may be subject
to deportation proceedings. It is further recommended that ICE acknowledge any agreement regarding the defendant’s
voluntary surrender. Once he has surrendered, the Court recommends that Immigration and Customs Enforcement begin
immediate removal proceedings if deemed appropriate.


 □     The court makes the following recommendations to the Bureau of Prisons:




 □     The defendant is remanded to the custody of the United States Marshal.
 □     The defendant shall surrender to the United States Marshal for this district:


          □     at                                  □       a.m.        □     p.m.     on


          □     as notified by the United States Marshal.

 □     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:


          □     before 2 p.m. on
          □     as notified by the United States Marshal,
          □     as notified by the Probation or Pretrial Services Office.



                                                               RETURN
1 have executed this judgment as follows:


         Defendant delivered on                                    to


at                                        with a certified copy of this judgment.




                                                                        UNITED STATES MARSHAL


                                                                        By:
                                                                        DEPUTY UNITED STATES MARSHAL
                    Case 9:20-cr-00001-DWM Document 53 Filed 01/07/21 Page 3 of 4
 AO 245B (Rev. 9/19) Judgment in a Criminal Case                                                    Judgment- Page 3 of 4


DEFENDANT:                 JONATHAN MARTINEZ DE LA LUZ
CASE NUMBER:               CR 20-1-M-DWM-l

                                                   SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of: NONE.
                      Case 9:20-cr-00001-DWM Document 53 Filed 01/07/21 Page 4 of 4
 AO 245B (Rev. 9/19)judgment in a Criminal Case                                                                            Judgment -- Page 4 of4

DEFENDANT:                   JONATHAN MARTINEZ DE LA LUZ
CASE NUMBER:                  CR 20-1-M-DWM-l


                                        CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments.
                               Assessment                  JVTA              AVAA                 Fine                                Restitution
                                                   Assessment**       Assessment*
 TOTALS                                $0.00             $ 0.00             $ 0.00                $.00                                        $.00

            □              The determination of restitution is deferred until   An Amended Judgment in a Criminal Case
            □              (A0245C) will be entered after such determination.
                           The defendant must make restitution (including community restitution) to the following payees in the
                           amount listed below.
                           The $100 special assessment is waived on the government’s motion.

         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However, pursuant to 18 U.S.C.
         § 3664(i), all nonfederal victims must be paid before the United States is paid.




 □     Restitution amount ordered pursuant to plea agreement $
 □     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
       the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 maybe
       subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
 □     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
        Q     the interest requirement is waived for the         □     fine                            Q     restitution
        Q     the interest requirement for the                   □     fine                            Q     restitution is modified as follows:

*Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
**Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    Findings for the total amount of losses are required under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
